ITEMID: 001-87340
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KOLAYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1970 and lives in Novoaltaysk, a town in the Altay Region.
5. The applicant brought three civil actions against the Government and Ministry of Finance seeking to liquidate Soviet commodity bonds and saving certiﬁcates.
6. On 10 August 2001 the Novoaltaysk Town Court awarded the applicant 227,540 Russian roubles (“RUB”). This judgment became binding on 24 October 2001, but was not enforced.
7. On 25 December 2001 the town court awarded the applicant RUB 347,406. This judgment became binding on 24 April 2002, and was enforced on 20 September 2007.
8. On 25 December 2001 the town court awarded the applicant RUB 168,944.21. This judgment became binding on 24 April 2002. On 7 December 2004 it was quashed in supervisory-review proceedings. Nevertheless, on 2 June 2006 the sum due was by mistake paid to the applicant. The Ministry of Finance sought to recover the mistakenly paid sum, but on 14 November 2007 the Altay Regional Court decided that the applicant could keep the money as compensation for the judgment’s lengthy non-enforcement.
9. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
